PER CURIAM:
Eric L. Tolbert appeals the district court’s order granting summary judgment to the defendants on his 42 U.S.C. § 1983 (2000) complaint. We have reviewed the record and find no reversible error. Accordingly, we affirm for the reasons stated by the district court. See Tolbert v. Burke, No. 5:06-ct-03077-FL (E.D.N.C. Aug. 15, 2007). We dispense with oral argument because the facts and legal contentions are adequately presented in the *618materials before the court and argument would not aid the decisional process.

AFFIRMED.